DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 8/11/2020. Currently, claims 1, 4, 7-9 and 22-32 are pending in the application. Claims 2, 3, 5, 6 and 10-21 are cancelled by Applicant. New claims 22-32 are added by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/11/2020 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that claim 1 limitation requiring the belt segment to include an “overmold connection” is not new matter, the examiner variant of strap 174. In response, the examiner asserts that Applicant’s disclosure of strap 374 being a variant (which is an explicit teaching that strap 374 is different from strap 174) of strap 174 is precisely why one cannot assume strap 374 includes the same structures as (including the overmold connection) strap 174. Claim 1, therefore, remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as detailed below.
Applicant's arguments filed 8/11/2020 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Mancera Browne et al., Calkin and Ezell do not teach that strap has an elongate form, and the at least one flap only secured to the first end of the strap, the second end of the strap being free from the at least one flap, the examiner respectfully disagree. As detailed below, the examiner asserts that Mancera Browne et al. teaches in Figures 7 and 9 the strap (rectangular shaped tongue 14) having an elongate form, and the at least one flap (9, 10, 11, 12) only secures to (as shown in Figure 7) the first end (as defined in the annotated copy of Figure 9 provided below) of the strap (rectangular shaped tongue 14), a remainder of (the second end of rectangular shaped tongue 14, as defined in the annotated copy of 
In response to Applicant’s argument that Mancera Browne et al. does not teach the first bracket being rigid, the examiner notes that the first bracket (strip with snap type clasp 20) of Mancera Browne et al. is rigid inasmuch as a snap type clasp is a rigid structure that imparts rigidity to the strip.
Applicant’s argument that that Mancera Browne et al. does not teach that the at least one flap includes a second portion surrounded by the attachment portion is moot in view of the new ground(s) of rejection in view of Thorne, III et al. (US 7,805,816) presented below.

Election/Restrictions
Newly submitted claim 25 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims to the originally presented species and the species of new claim 25 recite the mutually exclusive characteristics of such species. For instance, the originally presented species includes an overmold connection and the species of new claim 21 includes a permanent connection so that the at least one flap is not removable without destroying or damaging the attachment portion with the at least one flap. In addition, these species are not .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “a length adjustment system connected only to the first end of the strap,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “the predetermined length between the first and second ends” should be amended to recite ---the predetermined linear length, which extends between the first and second ends---.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1 recites “the at least one flap has a first portion freely extending from the belt segment .  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1 recites “the at least one flap only secured to the first end of the strap, a remainder of the strap extending from the first end to the second end of the strap being free from the at least one flap,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the first, predetermined length” should be amended to recite ---the first, predetermined linear length---.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  claim 22 recites “the belt segment has a transition portion tapering in thickness from the attachment portion to a main section having greater flexibility than the attachment portion,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  claim 24 recites “the at least one flap being narrower in width than the attachment portion,” which .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7-9 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the strap formed by hook-receivable and brushed-loop textile material” and “brushed-loop textile material of the strap.” No support is provided for these claim limitations in Applicant’s specification as originally filed. While Applicant’s specification teaches strap (174) being made of a brushed-loop textile material (see 
Claims 1, 4, 7-9 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “the belt segment forms an attachment portion forming an overmold connection with the at least one flap” and “the overmold connection being defined by a mixture or melding of the stretchable plastic material of the belt segment with a material forming the at least one flap.” No support is provided for these claim limitations in Applicant’s specification as originally filed. While Applicant’s specification clearly teaches (see Figure 6E, for instance) the belt segment (372) being connected to the at least one flap (382, 383), Applicant’s specification provides no discussion of the belt segment (372) being overmolded to the at least one flap (382, 383) as claimed. Claims 4, 7-9 and 22-24 depend on claim 1 and therefore, include the same error.
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The rigid bracket.” No support is provided for this claim limitation in Applicant’s specification as originally filed. While Applicant’s specification teaches the first bracket being rigid (see original claims 17 and 20), there is no teaching in Applicant’s specification of the second bracket being rigid.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 24 recites “the belt segment is wider in width at the attachment portion than at the second end of the attachment portion.” It is unclear how the attachment portion can be wider than an end of itself. For purposes of examination and in view of the specification, the examiner will interpret the claim limitation to mean ---the belt segment has a width at the attachment portion---.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mancera Browne et al. (US 6,381,785), in view of Calkin (US 7,752,722), in view of Ezell (US 6,266,832) and further in view of Thorne, III et al. (US 7,805,816).
In regards to claim 1, Mancera Browne et al. teaches in Figures 1, 2 and 4-9 a strap (rectangular shaped tongue 14) having a first, predetermined (inasmuch as it was predetermined during design of the device) linear (as shown in Figure 9) length (exposed, uncovered length of rectangular shaped tongue 14 as defined in the annotated copy of Figure 9 provided below), and defining first and second ends (as defined in the annotated copy of Figure 9 provided below) of the linear length (as defined in the annotated copy of Figure 9 provided below), the strap (rectangular shaped tongue 14) formed by hook-receivable (column 5, lines 35-39 teach rectangular shaped tongue 14 having applied thereto (or, received thereon) “a strip of VELCRO® fastener hook side adhesive material (15);” thus, the material comprising the rectangular shaped tongue 14 receives VELCRO® fastener hook material adhered thereto and therefore, the material forming rectangular shaped tongue 14 is capable of receiving said hook material); a length adjustment system (1, 2) connected only to (as shown in attached along the superior edge of the rectangular rear piece (3)”) forming a connection with (as shown in Figure 1; column 5, lines 25-27 teaches “two rectangular pieces of cloth or disposable material (9) and (10), attached along the superior edge of the rectangular rear piece (3)”) the at least one flap (9, 10, 11, 12) such that the at least one flap (9, 10, 11, 12) has a first portion (entirety of 9, 10, 11, 12) freely extending from (as shown in Figures 1 and 2) the belt segment (back piece 1); wherein the strap (rectangular shaped tongue 14) has an elongate form (as shown in Figure 9), and the at least one flap (9, 10, 11, 12) only secures to (as shown in Figure 7) the first end (as defined in the annotated copy of Figure 9 provided below) of the strap (rectangular shaped tongue 14), a remainder of (the second end of rectangular shaped tongue 14, as defined in the annotated copy of Figure 9 provided below) the strap (rectangular shaped tongue 14) extending from (having a length extending in the direction from) the first end (as defined 

    PNG
    media_image2.png
    656
    657
    media_image2.png
    Greyscale

Mancera Browne et al. does not teach the strap being formed by hook-receivable and brushed-loop textile material; the at least one flap bears hook material arranged to engage the hook-receivable and brushed-loop textile material of the strap; the belt segment formed from a stretchable plastic material; and the connection is an overmold connection; that the at least one flap includes a second portion surrounded by the 
However, Calkin teaches in column 5, lines 10-17 and Figure 2 an analogous device wherein the connection is an overmold connection (first end second 30 of strap 16 is connected to fastening buckle 18 by “overmolding”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the connection of Mancera Browne et al. to be an overmold connection as taught by Calkin because this element is known to in the art to be a suitable alternate attachment mechanism (alternative to stitching, for instance) to connect a belt segment to a fastening means, as Calkin teaches in column 5, lines 10-17.
Mancera Browne et al. and Calkin do not teach that the belt segment is formed from a stretchable plastic material; the strap being formed by hook-receivable and brushed-loop textile material; the at least one flap bears hook material arranged to engage the hook-receivable and brushed-loop textile material of the strap and that the at least one flap includes a second portion surrounded by the attachment portion; and 
However, Ezell teaches in column 2, lines 55-60 an analogous device wherein the belt segment (cushion 18) is formed from a stretchable plastic material (taught in column 2, lines 55-60 to be formed from elastic foamed plastic).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the belt segment of Mancera Browne et al. and Calkin to be formed from a stretchable plastic material as taught by Ezell because this element is known to form the belt segment of a comfortable cushioning material, as Ezell teaches in column 2, lines 55-60.
Mancera Browne et al., Calkin and Ezell do not teach the strap being formed by hook-receivable and brushed-loop textile material; the at least one flap bears hook material arranged to engage the hook-receivable and brushed-loop textile material of the strap and that the at least one flap includes a second portion surrounded by the attachment portion; and the overmold connection being defined by a mixture or melding of the stretchable plastic material of the belt segment with a material forming the at least one flap.
However, Thorne, III et al. teaches in the abstract, column 2, lines 55-65, column 3, lines 18-34, column 5, lines 46 and 54-61, column 6, lines 7-15 and 53-54 and Figures 1 and 2 an analogous device with the overmold connection (overmold casing 32, 34) being defined by a mixture or melding of (see column 3, lines 18-34) the stretchable plastic material (column 5, line 46 teaches the member 12 being made of an elastic material; an elastic material is stretchable; column 6, lines 53-54 teaches the 
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the overmold connection of Mancera Browne et al. as modified by Calkin and Ezell to provide the overmold connection being defined by a mixture or melding of the stretchable plastic material of the belt segment with a material forming the at least one flap; and that the at least one flap includes a second portion surrounded by the attachment portion as taught by Thorne, III et al. because this element is known in the art to be an alternate configuration that is suitable to assist with preventing the at least one flap from disengaging from the belt segment, as Thorne, III et al. teaches in columns 5-6, lines 66-1.
Mancera Browne et al., Calkin, Ezell and Thorne, III et al. do not teach the strap being formed by hook-receivable and brushed-loop textile material; the at least one flap bears hook material arranged to engage the hook-receivable and brushed-loop textile material of the strap.
However, Mancera Browne et al. teaches in Figure 2 and column 5, lines 29-39 and 51-53 the strap (rectangular shaped tongue 14) being formed by hook material 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide the strap being formed by hook-receivable and brushed-loop textile material; the at least one flap bears hook material arranged to engage the hook-receivable and brushed-loop textile material of the strap, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 176.
In regards to claim 4, Mancera Browne et al., Calkin, Ezell and Thorne, III et al. teach the apparatus of claim 1. Mancera Browne et al. teaches in Figures 1, 2 and 7 that the at least one flap (9, 10, 11, 12) comprises two flaps extending from (as shown 
In regards to claim 7, Mancera Browne et al., Calkin, Ezell and Thorne, III et al. teach the apparatus of claim 1. Mancera Browne et al. teaches in Figure 1 that the strap (rectangular shaped tongue 14) is reducible in length (column 5, lines 35-36 teaches that the rectangular shaped tongue 14 is made of “cloth,” which is a material that is capable of being cut with scissors to reduce its length) from the first end (as defined in the annotated copy of Figure 9 provided above) so as to define a second length shorter than the first, predetermined length (as defined in the annotated copy of Figure 9 provided above), the at least one flap (9, 10, 11, 12) arranged to secure (via VELCRO® fastener; see column 5, lines 22-60) to the first end (as defined in the annotated copy of Figure 9 provided above) of the strap (rectangular shaped tongue 14) in the second length.
In regards to claim 9, Mancera Browne et al., Calkin, Ezell and Thorne, III et al. teach the apparatus of claim 1. Mancera Browne et al. teaches in Figure 1 and column 5, lines 22-60 that the strap (rectangular shaped tongue 14) is sufficiently pliable to be severed in length (column 5, lines 35-36 teaches that the rectangular shaped tongue 14 is made of “cloth,” which is a pliable material that is capable of being cut with scissors to reduce its length).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mancera Browne et al. (US 6,381,785), in view of Calkin (US 7,752,722), .
In regards to claim 8, Mancera Browne et al., Calkin, Ezell and Thorne, III et al. teach the apparatus of claim 1. Mancera Browne et al. teaches in Figures 4 and 5 a second bracket (strip fastening 18) permanently secured (inasmuch as no removability is taught) to the second end (top end) of the strap (rectangular shaped tongue 14).
Mancera Browne et al., Calkin, Ezell and Thorne, III et al. do not teach the second bracket being rigid.
However, Kondo teaches in Figure 1, column 7, lines 58-59 and column 8, lines 34-39 an analogous device wherein the second bracket (rigid plate-like anchor 14 with adjustable connected strap 20) is rigid (anchor 14 is explicitly taught to be “rigid” in lines 7, line 58; strap 20 is taught in column 8, lines 34-39 to be stiff).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the second bracket of Mancera Browne et al. as modified by Calkin, Ezell and Thorne, III et al. to be rigid as taught by Konda because this element is known to prevent bending of the second bracket such that it will not slip out of proper position, as Kondo teaches in column 3, lines 28-37.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mancera Browne et al. (US 6,381,785), in view of Calkin (US 7,752,722), in view of Ezell (US 6,266,832), in view of Thorne, III et al. (US 7,805,816) and further in view of Jurga et al. (US 5,873,133).
In regards to claim 24, Mancera Browne et al., Calkin, Ezell and Thorne, III et al. teach the apparatus of claim 1. Mancera Browne et al. teaches in Figure 1 that the belt segment (back piece 1) has a width at (adjacent to) the attachment portion (superior edge of the rectangular rear piece 3).
Mancera Browne et al., Calkin, Ezell and Thorne, III et al. do not teach the at least one flap being narrower in width than the attachment portion.
However, Jurga et al. teaches in Figures 1 and 3 an analogous device with the at least one flap (terminal end portion 72) being narrower in width (as shown in Figure 1) than the attachment portion (as defined in the annotated copy of Figure 1 provided below).

    PNG
    media_image3.png
    705
    762
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the at least one flap of Mancera Browne et al. as modified by Calkin, Ezell and Thorne, III et al. to provide the at least one flap being narrower in width than the attachment portion as taught by Jurga et al. because this element is known in the art to be a suitable alternate configuration of the at least one flap that is capable of attaching to a strap, as Jurga et al. teaches in Figures 1 and 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eury et al. (US 2015/0335848)
Chen (US 6,839,916)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        6/10/2021